Citation Nr: 1720163	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a respiratory condition.

2. Entitlement to an initial, compensable rating for service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2004, to include service in Southwest Asia. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied service connection for a respiratory condition; and granted service connection for headaches, assigning a noncompensable rating effective January 27, 2010.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In February 2017, the Veteran and her husband testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  In conjunction with the hearing, the Board received additional evidence from the Veteran with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

While the Veteran previously had a paper claims file, this appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the matters on appeal is warranted.

Concerning the Veteran's claim for service connection for a respiratory condition the report of a November 2010 Gulf War Examination documents the Veteran's statements that starting in 2004 she had "kind of a wheeze" when taking deep breaths, and experienced occasional chest pain with deep breaths.  She denied coughing, dyspnea on exertion, and reported she was able to run for three miles.  She admitted that symptoms occurred with anxiety.  On examination, the examiner found that symptoms were of no known diagnosis and no specialty examination was required.

Private treatment records dated in 2016 from the Veteran's chiropractor reflect that she had "pain when breathing in and with extension," and was "able to breathe better."

During her February 2017 hearing, the Veteran testified that she first started experiencing breathing problems while overseas.  She reported that while deployed, her unit burned trash and bodily waste; and that she developed tightness in her chest, daily coughing, and some wheezing.  She stated that her living and working facilities were upstream and near the burning pits.  She contended that she had occasional wheezing, shortness of breath, and tightness in the chest; and that she experienced the same symptoms during panic attacks.  She reported that she was being treated with a VA ear/nose/throat (ENT) doctor, with whom she was to have a follow-up visit, and that sleep study tests were negative for sleep apnea.  Her husband corroborated her testimony, reporting that she experienced problems breathing two to three times per month, and that she coughed and breathed heavily when she was anxious.  He explained that they lived in the middle of the country amid cornfields with windy conditions.

In addition, pertinent to the Veteran's claim for a higher initial rating for headaches,the report of a November 2010 VA examination noted the onset of the Veteran's headaches, as well as the frequency, duration, and symptoms of dizziness.  However, during her hearing, the Veteran reported that she had photo and phono sensitivity, and that when she had an attack at home she lay down in a dark room with an ice pack and at work she wore sunglasses or used an ice pack.  She and her husband testified that she had had these symptoms since the onset of the headaches.  However, the VA examiner did not discuss these symptoms in the November 2010 examination.  

Given the lay and medical evidence in the record, the Board finds that a VA respiratory examination is needed to determine if the Veteran has a respiratory disorder, and to address the etiology of any diagnosed disability(ies).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Board also finds that a new VA examination is warranted to determine the severity of the Veteran's headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records.

With respect to VA treatment records, the Veteran testified that she was treated by a VA neurologist until about 2014 or 2015, as well as a VA ENT for her breathing problems at the Hines VA Medical Center (VAMC).  Thus, outstanding VA treatment records from the Hines VAMC likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1. Obtain from the Hines VAMC (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo a VA respiratory examination, by an appropriate physician, to obtain medical information as to the current nature and etiology of claimed respiratory condition.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician must provide complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a) The examiner should identifiy all respiratory disability(ies) currently present or present at any point pertinent to the current claim (even if now resolved, or asymptom and state which symptoms are associated with each disability.  

b) For each diagnosed respiratory disorder, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include exposure to environmental hazards such as burning trash and bodily waste.

c) If the Veteran's respiratory symptoms during the period on appeal cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The examiner must take into consideration the Veteran's statements concerning the date of onset of her breathing problems, as well as her symptoms during and since service.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination, by an appropriate medical professional, to assess the severity of the Veteran's service-connected headaches. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate each disability should be reported in detail. 

The physician should render findings as to the nature, frequency, and severity of the Veteran's migraine headaches since the filing of her claim, specifically addressing the frequency, severity, and duration of any prostrating attacks.  The examiner should also indicate whether there is evidence that the Veteran's headache disability resulted in "severe economic inadaptability."  The examiner should also fully identify, and assess the severity of, any manifestations of the Veteran's headaches not contemplated in the diagnostic criteria.   

The examiner must address the Veteran's lay statements that while at home she retreats to a dark and quiet room to lay down with an ice pack, and that while at work she wears sunglasses and uses an ice pack. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of 
 all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to the higher rating claim, consideration of all potentially applicable diagnostic code, as well as whether staged rating of the disability is appropriate).

8.  If any benefit(s) sought on appeal remains denied, furnish to the Veteran and her representative an SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

